Citation Nr: 0102709	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  99-22 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1951 to 
April 1953.

This appeal arises from a June 1999 rating decision of the 
White River Junction, Vermont, Regional Office (RO) which 
denied service connection for hearing loss.  The notice of 
disagreement was received in July 1999.  The statement of the 
case was issued to the veteran in November 1999.  The 
veteran's substantive appeal was received in November 1999.


REMAND

The veteran has demonstrated that he currently suffers from 
bilateral sensorineural hearing loss.  He asserts that this 
disability was caused by acoustic trauma incurred during his 
active service in Korea.  He says he was exposed to a 
tremendous amount of battle noise.  He claims that his 
hearing has degenerated since his active service.

Prior to rendering a final decision on the issue of service 
connection for hearing loss, the Board finds that there are 
procedural defects that must be addressed and corrected.  In 
this regard, a review of the evidence of record discloses 
that the veteran is in receipt of Social Security 
Administration (SSA) disability benefits.  The record 
contains Form SSA-30, Social Security Award Certificate, 
which indicates that the veteran began receiving disability 
benefits in March 1978.  Neither a copy of the decision 
granting Social Security disability benefits to the veteran, 
nor the medical records used in rendering that determination 
are of record.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, where VA has notice that the veteran is receiving 
disability benefits from SSA, and that records from that 
agency may be relevant, VA has a duty to acquire a copy of 
the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based.  See Baker v. West, 11 Vet.App. 163 (1998) and 
Hayes v. Brown, 9 Vet.App. 67 (1996).  Further, the Court 
recently concluded, in the case of Tetro v. Gober, 14 
Vet.App. 110 (2000), that VA has the duty to request 
information and pertinent records from other federal 
agencies, when on notice that such information exists.  This 
would include a decision from the SSA.  See Tetro v. Gober, 
supra.  Accordingly, the veteran's SSA records must be 
obtained in connection with his service-connection claim.

The Board also notes that significant changes in the law 
pertaining to the duty to assist a veteran in the development 
of a claim for compensation occurred during the pendency of 
this appeal.  In particular, the law now states:

Upon receipt of a complete or substantially 
complete application, the Secretary shall 
notify the claimant and his representative of 
any information, and any medical or lay 
evidence, not previously provided to the 
Secretary that is necessary to substantiate 
the claim.  As part of that notice, the 
Secretary shall indicate which portion of 
that information and evidence, if any, is to 
be provided by the claimant and which 
portion, if any, the Secretary . . . will 
attempt to obtain on behalf of the claimant.

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000)(to be codified as 
amended at 38 U.S.C.A. § 5103(a)).  The Act further states 
that, when the Secretary seeks to procure records of certain 
Federal agencies, "the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000)(to be codified as 
amended at 38 U.S.C.A. § 5103A).

There is no evidence in this case that the RO noted the 
absence of SSA records and notified the veteran, nor is there 
indication that those records were sought.  However, it is 
clear that the veteran was awarded Social Security disability 
benefits.  Because the records held by SSA might provide 
evidence that is probative of the veteran's contentions, the 
RO must make efforts to obtain them.

In view of the foregoing, the Board finds that additional 
development is necessary, and this case is therefore Remanded 
to the RO for the following development:

1.  The RO should request that the 
veteran submit the names and addresses of 
all VA and non-VA medical care providers 
who have treated him, since his service 
separation, for hearing loss.  The 
veteran should be advised that this 
evidence may include, but not be limited 
to, copies of hearing examinations 
(employment, insurance, or otherwise) 
that may have been performed shortly 
after his service discharge.  After 
securing the necessary releases, the RO 
should obtain any such records (not 
already on file) and permanently 
associate them with the claims file.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits, as 
well as the medical records relied upon 
concerning that claim.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA audiology examination.  
The veteran should be notified of the 
date, time, and place of the examination 
in writing.  The claims folder, to 
include a copy of this Remand, must be 
made available to and be reviewed by the 
examiner prior to the examination.  All 
indicated audiometric testing should be 
conducted.  Based upon the documented 
history and examination findings, the 
examiner should state whether it is at 
least as likely as not that the veteran's 
hearing loss is etiologically related to 
any incident, accident, or exposure that 
occurred during his military service.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

5.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case 
in light of the changes in the law, the 
RO should refer to VBA Fast Letter 00-87 
(Nov. 17, 2000), Fast Letter 00-92 (Dec. 
13, 2000), and Fast Letter 01-02 (Jan. 9, 
2001) as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the Department, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.

6.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence applicable law 
and regulations considered pertinent to 
the issue currently on appeal, to include 
the provisions of 38 C.F.R. §§ 3.03, 
3.307, 3.309 and 38 C.F.R. § 3.655, if 
appropriate.  An appropriate period of 
time should be allowed or response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet.App. 369 (1999).  The purpose of this REMAND 
is to obtain additional medical evidence and to afford due 
process to the veteran.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only final 
a decision of the Board of Veteran's Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b)(2000).





